DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
On page 8 of the amendment, applicant argued that Malinkevich teaches light modulation in order to control the light intensity value at pixels of the imager sensor 24 within a certain range (e.g. a linear range of optoelectronic conversion functions (OECF)). Accordingly, modification of Bendall according to Shpunt and Malinkevich would result in the Bendall-Shpunt-Malinkevich system modulating intensity of emitted light to keep individual pixel values within a predetermined range. This is very different from modulation of emitted light based upon a projected pattern of light. 
However, the examiner respectfully disagrees. Malinkevich clearly teaches modulation of emitted light (paragraph 0068, Computer 40 may also generate signals such as feedback signal 52 to control projector 42. These signals can control the intensity of the projected light at each pixel of the projector 42 if projector 42 is based on a pixilated device, for example, a Digital Light Projector that utilizes micro-mirrors to control intensity of the light at each pixel. In a laser-based projector, the intensity of projected light can be controlled by feedback signal 52 by controlling voltage or current of the laser or lasers) based upon a projected pattern of light (paragraphs 0059-0060, illuminate the measured surface 20 by the structured light from the projector. Any type of projector, such as laser . 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claim 1, 3-8, 10, 12-15 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Bendall et al. (US 2009/0225333) hereinafter “Bendall” in view of Shpunt et al. (US 2015/0292874) hereinafter “Shpunt” in further view of Malinkevich (US 2010/0149551).
As per claim 1, Bendall discloses a probe system (fig. 1), comprising: 

a grating (intensity modulating element 38 comprises a line grating as disclosed in paragraph 0024)… so as to receive the projected light line or light area and to shadow the projected light line or light area to form at least one reference structured-light pattern (intended use phrase, see also paragraph 0024); 
a light sensor (fig. 1, imager 12) configured to sense light intensity (paragraph 0019, Imager 12 may comprise, for example, a two-dimensional array of light-sensitive pixels that outputs a video signal in response to the light level sensed at each pixel. Imager 12 may comprise a charge-coupled device (CCD), complementary metal-oxide-semiconductor (CMOS) image sensor, or other devices of similar function) of a projected pattern of light (paragraph 0023, light from the at least one emitter module 37 projects at least one structured-light pattern on the surface) resulting from reflection of the at least one reference structured-light pattern from an object surface (paragraph 0016, viewing optics 44 which are used in combination with probe optics 15 to guide and focus light received from the viewed surface or object (not shown) onto imager 12) and to output image data in response to the sensed light intensity (paragraph 0019, Imager 12 may comprise, for example, a two-dimensional array of light-sensitive pixels that outputs a video signal in response to the light level sensed at each pixel);
a microcontroller (processor 50) configured to:

output…one or more commands operative to adjust an intensity of the light point or light line from the first intensity to a second intensity (paragraph 0076, In order to change the light source intensity, for example, fringe contrast determining function 54 may further be configured to sequence between enabling one emitter and multiple emitters per emitter group to project light); 
However, Bendall does not explicitly disclose at least one mirror configured to tilt so as to reflect the light point or light line emitted by the light source and form a projected light line or light area; a grating positioned downstream from the at least one mirror so as to receive the projected light line or light area and to shadow the projected light line or light area to form at least one reference structured-light pattern;
In an analogous art, Shpunt discloses at least one mirror configured to tilt so as to reflect the light point or light line emitted by the light source and form a projected light line or light area (fig. 1, scanning mirror 50; paragraphs 0046-0047 and 0062); a grating positioned downstream from the at least one mirror (intensity modulating element 38 comprises a line grating as disclosed in paragraph 0024 of Bendall, said line grating will be positioned downstream from the at least one mirror since the position of the at least one mirror in Shpunt is before the position of the intensity modulation element 38 of Bendall);

In an analogous art, Malinkevich discloses determine the sensed light intensity of the projected pattern of light (paragraph 0055, the signal from each pixel of the imaging sensor 24, i.e. CCD or CMOS, is passed over to the computer to be processed so that the intensity of light, which is impinging each pixel of CCD or CMOS, can be measured); and that the intensity of light source is adjusted when the sensed light intensity of the projected pattern of light is determined to be greater than an upper intensity value threshold or less than a lower intensity value threshold (paragraphs 0025-0026 teach that it is crucially important that the intensity of light is in the range of the linear response of the sensor, which is in linear range of response 102 as shown in fig. 2.  Therefore, whenever the intensity of light is too high or too low, which means falls outside the linear range of response 102, either in non-linear range for a low level of light intensity 100 or non-linear range for high level of light intensity 104 as shown in fig. 2, said light intensity of the light source 42 is controlled to adjust light intensity at each pixel as taught in paragraph 0068, so that the light intensity at the pixels of imager sensor 24 falls in its linear range of OECF); and that the sensed light intensity of the projected 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the probe system of Bendall in view of Shpunt, by using a scanning mirror, in order to project and scan a beam over a selected angular range (Shpunt; paragraph 0007) and in view of Malinkevich, by adjusting the intensity to be within a desired level corresponds to the linear range of fig. 2, in order to measure accurately in in many situation when measured surfaces has shiny, highly reflective areas, which would saturate pixels of CCD or CMOS, or when surfaces has very dark, low reflective surfaces, which would be imaged with a very low signal/noise ratio (Malinkevich; paragraph 0031).
As per claim 3, Bendall discloses wherein the light source comprises one or more point light sources configured to emit one or more light points (laser light source as disclosed in paragraph 0029). 
claim 4, Bendall discloses wherein the light source comprises a line light source configured to emit a light line (paragraph 0023). 
As per claim 5, Bendall discloses an array of optical fibers configured to receive light emitted by the light source and generate a light line (paragraphs 0005 and 0028-0029). 
As per claim 6, Shpunt discloses wherein the at least one mirror is configured to tilt in two-directions (paragraph 0047 and 0062). 
As per claim 7, arguments analogous to those applied for claim 6 are applicable for claim 7. 
As per claim 8, Shpunt discloses wherein the at least one mirror comprises one or more micro electro mechanical systems mirror scanners (paragraph 0047). 
As per claim 10, arguments analogous to those applied for claim 1 are applicable for claim 10.
As per claims 12 and 13, arguments analogous to those applied for claims 3 and 4 are applicable for claims 12 and 13.
As per claim 14, arguments analogous to those applied for claim 7 are applicable for claim 14.
As per claim 15, arguments analogous to those applied for claim 6 are applicable for claim 15.
claim 17, arguments analogous to those applied for the last limitation of claim 1 are applicable for claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482